ORDER

PER CURIAM
Gary Fulk (“Defendant”) appeals from the trial court’s judgment following a jury trial convicting him of production of a controlled substance, in violation of Section 195.211, RSMo Cum. Supp. 2013; possession of a controlled substance, in violation of Section 195.202, RSMo Cum. Supp. 2013; and possession of drug paraphernalia with intent to use, in violation of Section 195.233, RSMo (2000). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).